Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 1 of 18




                         EXHIBIT K
Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 2 of 18




             A Report on Behalf of
         The American Bar Association
            Criminal Justice Section
          Task Force on The Reform of
              Federal Sentencing
             for Economic Crimes


                                      Final Draft

                                November 10, 2014




 The views stated in this submission are presented on behalf of the Criminal Justice Section.
The report has not been approved by the House of Delegates or the Board of Governors of
    the American Bar Association and therefore may not be construed as representing
                       the policy of the American Bar Association.


                 The American Bar Association Criminal Justice Section
                 1050 Connecticut Avenue, NW, Washington, DC 20036
                     202-662-1500 • crimjustice@americanbar.org
                           www.americanbar.org/crimjust
Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 3 of 18




                                Economic Offenses

(a)    Base Offense Level:                            [6-8]

(b)    Specific Offense Characteristics

       (1) Loss. If the loss exceeded $20,000, increase the offense level as follows:

               (A) More than $20,000                  add   [4]
               (B) More than $100,000                 add   [6]
               (C) More than $1,000,000               add   [8]
               (D) More than $5,000,000               add   [10]
               (E) More than $10,000,000              add   [12]
               (F) More than $50,000,000              add   [14]

       (2) Culpability

               (A) Lowest culpability                 subtract [6-10]
               (B) Low culpability                    subtract [3-5]
               (C) Moderate culpability               no change
               (D) High culpability                   add [3-5]
               (E) Highest culpability                add [6-10]

       (3) Victim Impact

               (A) Minimal or none                    no increase
               (B) Low                                add [2]
               (C) Moderate                           add [4]
               (D) High                               add [6]

(c)    Special Offense Considerations

For offenses of a kind specified in Section 2B1.1(b)(3) through (9), (11) through
(14), or (16) through (18), the court should consider those offense characteristics to
the extent they are appropriate in determining culpability or victim impact. Where
the offense presents a special concern of the kind intended to be addressed by these
subsections, and where the concern has not been addressed in determining the offense
level, increase by 2 offense levels. [incorporate specific Congressional directives].

(d)    Offense level cap of 10 for non-serious offenses by first offenders

If the defendant has zero criminal history points under Chapter 4 and the offense was
not “otherwise serious” within the meaning of 28 U.S.C. § 994(j), the offense level
shall be no greater than 10 and a sentence other than imprisonment is generally
appropriate.
      Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 4 of 18




Application Notes:

1.     Loss:

       [To be incorporated from current 2B1.1 with the modification that loss means actual
       loss].

2.     Culpability:

       Consideration of the various culpability factors

       The guideline has 5 levels of culpability that range from lowest to highest. The
       appropriate culpability level for any given case will depend on an array of factors.
       These include, but are not limited to: the defendant’s motive (including the general
       nature of the offense); the correlation between the amount of loss and the amount of
       the defendant’s gain; the degree to which the offense and the defendant’s
       contribution to it was sophisticated or organized; the duration of the offense and the
       defendant’s participation in it; extenuating circumstances in connection with the
       offense; whether the defendant initiated the offense or merely joined in criminal
       conduct initiated by others; and whether the defendant took steps (such as voluntary
       reporting or cessation, or payment of restitution) to mitigate the harm from the
       offense. The list is not exclusive. Other factors may also bear on the culpability
       level.

       Because of the nature and number of these culpability factors, as well as the almost
       limitless variety of possible combinations, there is no workable formula for assigning
       values to each individual factor. Rather than assign a numeric score to each
       individual culpability factor, the court instead arrives at one of five culpability levels
       after considering the combined effect of all culpability factors. The weight that each
       particular culpability factor plays in a given case will vary. In some cases, the
       defendant’s motive will be the factor most indicative of the defendant’s culpability.
       In other cases, extenuating circumstances will play the most prominent role. Also,
       these various factors will often overlap. A less culpable motive, or a less culpable
       nature of the offense, will sometimes be evident in the extenuating circumstances that
       prompted the defendant to commit the offense.

       The end result of the court’s analysis should be a culpability level that “ranks” the
       defendant in the hierarchy of five levels of culpability for all defendants sentenced
       under this guideline. By definition, all defendants sentenced under the guideline are
       to some degree “culpable.” The court should not be reluctant to find a mitigating
       culpability value out of concern that it will signal a lack of opprobrium for the
       offense – the point of the analysis is to accomplish proportionality by meting out
       sentences that are sufficient but not greater than necessary to accomplish the purposes
       of sentencing in the light of each defendant’s culpability when compared with all

                                                   1
Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 5 of 18




other defendants sentenced under this guideline.
As a way of assisting the court in making the culpability assessment, it is anticipated
that the middle culpability category – “moderate culpability” – would account for the
largest number of defendants sentenced under the guideline. A defendant seeking an
assessment of “low” or “lowest” culpability bears the burden of proof to establish
this, while the government bears the burden to prove either “high” or “highest”
culpability.

In assigning a culpability level, the court should be careful not to “double count” the
amount of loss or the victim impact, each of which is a separate specific offense
characteristic. Although in some circumstances there may be overlapping
considerations bearing on each factor, loss, culpability, and victim impact are each
intellectually distinct concepts warranting individualized assessment. Thus, a high
loss or significant victim impact may result from conduct reflecting mitigated
culpability by some or even all of the criminally responsible participants. Conversely
some cases may present aggravated culpability resulting in more limited loss or
victim impact.

There is also overlap between the considerations that inform the defendant’s level of
culpability and those that bear on the defendant’s role in the offense as determined
under Chapter Three. Nevertheless, as with the relationship of culpability to loss and
victim impact, role in the offense is also intellectually distinct from culpability and
requires separate inquiry. Where it is necessary for the court to weigh the same
considerations governing role in the offense in its assessment of culpability, this may
in some circumstances require a sentence outside the range resulting from a
cumulative application of the culpability and role adjustments.

The court should also recognize that this guideline is intended to address offense
characteristics. The court should continue to consider offender characteristics at
sentencing in accordance with 18 U.S.C. § 3553(a). Although aspects of offender
characteristics may overlap with culpability considerations, these are intellectually
distinct concepts requiring separate consideration.

(A)    Motive/Nature of Offense

One factor in the culpability level is the defendant’s motive or the nature of the
offense. The following examples occur frequently in cases sentenced under this
guideline.

       (1)     Predatory – These offenses are intended to inflict loss for the
       sole or dominant purpose of generating personal gain to the defendant
       or to others involved in the criminal undertaking. These offenses –
       accompanied by no legitimate purpose – are among the most culpable
       types of offenses sentenced under this guideline.

                                          2
Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 6 of 18




       (2)     Legitimate ab initio – These offenses often arise from
       otherwise legitimate efforts that have crossed over into criminality as
       a result of unexpected difficulties. Even though such offenses may
       be intended to cause loss for the purpose of generating personal gain
       to the defendant or to others involved in the criminal undertaking,
       they rank lower on the culpability scale than predatory offenses.

       (3)     Risk shifting – These offenses are not specifically intended to
       cause loss. Instead, they shift the risk of any potential loss from the
       defendant (or from others involved in the criminal undertaking) to a
       third party, such as the victim of the offense. Examples include false
       statements for the purpose of obtaining a bank loan that is intended
       to be repaid. Such offenses are generally less culpable than those
       where loss is specifically intended.

       (4)     Gatekeeping – These offenses are not specifically intended to
       cause loss or even to shift the risk of loss. Instead, they violate
       so-called “gatekeeping” requirements intended generally to prevent
       practices that create potential loss or a risk of loss. Examples include
       billing Medicare for medically necessary goods and services that are
       actually provided without the appropriate third-party verification of
       medical necessity. Such offenses are generally at the lower level of
       culpability under this factor.

There may be cases where the nature of the offense fits more than one of these
descriptions. And there may be cases for which none of these categories is
appropriate. Whether or not these descriptions fit a particular case, the court should
take them into account when considering how the defendant’s motive (including the
nature of the offense) compares, for culpability purposes, to that of other defendants
sentenced under this guideline whose offenses match these descriptions.

(B)    Gain

Another culpability factor is the gain to the defendant or to others involved in the
criminal undertaking.

       (1)    Commensurate with loss – Where the defendant and others
       involved in the criminal undertaking derive a gain from the offense
       in an amount that is roughly commensurate with the loss, this
       ordinarily indicates a higher degree of culpability.




                                          3
Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 7 of 18




        (2)      Less than loss – Where the defendant and others involved in
        the criminal undertaking derive a gain from the offense in an amount
        that is less than the loss, this ordinarily indicates a lesser degree of
        culpability than (1).

        (3)     Minimal or Zero – Where the defendant and others involved
        in the criminal undertaking derive little or no gain from the offense,
        this ordinarily indicates a lesser degree of culpability than (2).

The extent to which the defendant personally gained may also be relevant to the
culpability level. For example, an accountant convicted for participation in a
securities fraud scheme would be less culpable (on the factor of gain) than an officer
of the company who personally gained more than the accountant. Also, a small
amount of gain in relation to the loss may not always mean a lower level of
culpability. For example, a defendant who intentionally inflicts a large loss on others
for the purpose of achieving a small gain would be more culpable with respect to the
gain factor than someone who did not intend the loss. The degree of culpability in
this example varies depending on the extent to which the loss was foreseeable to the
defendant.

(C)     Degree of sophistication/organization

Criminal undertakings involving a high degree of sophistication and/or organization
generally reflect a greater threat of harm and a higher level of culpability. The reverse
is also true – where the offense is executed in a simple manner without the
involvement of large numbers of participants, this generally reflects a lesser threat
of harm and a lower level of culpability. The court should also consider the extent
of the defendant’s contribution to the offense's sophistication or organization. A
defendant with less responsibility for the offense’s sophistication or organization
would be less culpable, all other things being equal, than one with greater
responsibility for these characteristics.

(D)     Duration

As with sophistication and organization, the duration of the offense and the
defendant’s participation in it also frequently reflects differences in culpability.
Criminal undertakings that extend over several months or longer suggest a greater
degree of culpability, while those that occur in a single event or over a shorter period
of time in many circumstances reflect a lower level of culpability.




                                           4
     Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 8 of 18




     (E)    Extenuating circumstances

     Some defendants will commit an offense in response to various circumstances, such
     as coercion or duress. There are many extenuating circumstances that could
     contribute to the commission of an offense, and the extent of their contribution will
     also vary from case to case. A defendant’s culpability will be affected by the nature
     of these extenuating circumstances and the extent to which they played a part in the
     commission of the offense.

     (F)    Efforts to mitigate harm, including voluntary cessation, self-reporting, or
            restitution

     A defendant will sometimes take steps that help mitigate the harm or otherwise
     reflect a lower level of culpability. Where the defendant voluntarily ceases the
     offense conduct prior to its detection, this generally indicates a decreased level of
     culpability. Self-reporting of the offense is also a sign of lower culpability, as is
     voluntary restitution. In considering the significance of restitution, care must be
     taken not to punish a defendant more severely as a result of a lack of financial
     resources.

     The court may consider a defendant’s cessation of criminal conduct even if it does
     not qualify as a legal defense to conviction for conduct that occurred after the
     defendant's involvement ceased. For example, the court may consider the fact that a
     defendant ceased taking part in a conspiracy even though the legal standard for
     withdrawing from the conspiracy was not met.


3.   Victim Impact:

     The guideline has four levels of victim impact: (1) minimal or none; (2) low; (3)
     moderate; and (4) high. As with the culpability levels, there are many factors to
     consider in arriving at the appropriate level of victim impact. The court should
     consider how the combination of these factors places the defendant’s offense in
     comparison to victim impact in other cases under this guideline. The court should
     also be cognizant that the amount of the victim(s)’ loss is already accounted for and
     should not be counted again in the context of victim impact. An additional score for
     victim impact is appropriate only where there is a harm beyond that inherent in the
     amount of the loss.

     (A)    Vulnerability of victims

     Where victims are identified and targeted because some particular vulnerability they
     suffer, this may indicate a higher degree of victim impact (and/or culpability). The
     court should be careful not to “double count” the vulnerability of the victims in
     assessing culpability, victim impact, and the special adjustment in Chapter Three for
     vulnerable victims, 3A1.1(b). Nevertheless, there may be some circumstances in
                                                5
     Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 9 of 18




     which the vulnerability of victims results in a peculiar degree of impact, particularly
     where that impact was foreseeable to the defendant, that would warrant an increase
     in the victim impact adjustment as well as an enhancement for vulnerable victim in
     Chapter Three.

     (B)     Significance of loss

     Where the victim suffers losses that threaten the victim’s financial soundness, this
     generally indicates a higher degree of victim impact. This may be more common
     where the victims are individual as opposed to institutional. It is assumed that in
     most offenses involving an institutional victim, the impact is measured principally
     by the amount of the loss such that no additional victim impact adjustment would
     ordinarily be appropriate in the absence of the failure or bankruptcy of the institution.

     (C)     Other non-economic harm

     Where the victim has suffered a significant non-economic harm, this may not be
     captured in the loss adjustment, and thus the guideline may understate the seriousness
     of the offense under some circumstances in the absence of an upward adjustment
     reflecting victim impact.

     (D)     Victim inducement of offense

     In some circumstances the victim has contributed to the offense in some manner.
     This may include inducing the commission of the offense or some lesser degree of
     conduct. Under such circumstances it may be appropriate to partially discount the
     impact on the victim as a measure of offense severity.

4.   Offense level cap for offenses that are not “otherwise serious”:

     The Sentencing Reform Act provides as follows: “The Commission shall insure that
     the guidelines reflect the general appropriateness of imposing a sentence other than
     imprisonment in cases in which the defendant is a first offender who has not been
     convicted of a crime of violence or an otherwise serious offense….” 28 U.S.C. §
     994(j). Many of the offenses falling within this guideline are not “otherwise serious.”

     In determining whether an offense is not “otherwise serious,” the court should
     consider (1) the offense as a whole, and (2) the defendant’s individual contribution
     to the offense. For example, a low level employee who is peripherally involved in
     what would be an “otherwise serious” offense as to other defendants may
     nevertheless qualify for this offense level cap.

     Factors to be considered in determining whether the offense is one for which a
     sentence of probation is appropriate include the following: the amount of the loss;
     whether loss was intended at the outset of the offense conduct; whether the
     defendant’s gain from the offense is less than the loss; whether the defendant’s
                                              6
Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 10 of 18




 offense conduct lacked sophistication (including whether it was committed in a
 routine manner or without the involvement of a large number of participants);
 whether the defendant acted under duress or coercion; the duration of the offense
 conduct and the defendant’s participation in it; whether the defendant voluntarily
 ceased the offense conduct before it was detected; and the nature of the victim impact
 caused by the offense. Where the defendant has no criminal history points, and where
 the circumstances of the offense support a finding that the offense was not “otherwise
 serious,” the offense level under this guideline shall be no greater than 10, and a
 sentence other than imprisonment is generally appropriate.




                                           7
      Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 11 of 18




                                         Reporter’s Notes

A.     Members of the Task Force and Principles of Consensus.

       In April 2013 the Criminal Justice Section of the American Bar Association assembled this
Task Force to evaluate the reforms needed in the sentencing of federal economic crimes and to draft
a proposed federal sentencing guideline to effectuate those reforms. The Task Force consists of five
professors, three judges, six practitioners, two organizational representatives, and observers from the
Department of Justice and the Federal Defenders:


•      Stephen Saltzburg (Chair)                            for the Second Circuit
       Professor of Law, George Washington
       University School of Law                       •     Jane Anne Murray
                                                            Practitioner in Residence
•      James E. Felman, Esquire (Reporter)                  University of Minnesota Law School
       Kynes, Markman & Felman, P.A.
                                                      •     Kyle O’Dowd, Esquire
•      Sara Sun Beale                                       Associate Executive Director for Policy
       Professor of Law                                     National Association of Criminal
       Duke University School of Law                        Defense Lawyers

•      Barry Boss, Esquire                            •     Marjorie J. Peerce, Esquire
       Cozen O’Connor                                       Ballard, Spahr, Stillman
                                                            & Friedman, P.C.
•      David Debold, Esquire
       Gibson Dunn & Crutcher                         •     Mary Price, Esquire
                                                            Vice President and General Counsel
•      The Honorable Nancy Gertner                          Families Against Mandatory Minimums
       Professor of Law
       Harvard Law School                             •     The Honorable Jed Rakoff
                                                            United States District Court
•      The Honorable John Gleeson                           Southern District of New York
       United States District Court
       Eastern District of New York                   •     Neal Sonnett, Esquire
                                                            Neal R. Sonnett, P.A.
•      A. J. Kramer (Observer)
       Federal Defender                               •     Kate Stith
       District of Columbia                                 Professor of Law
                                                            Yale Law School
•      Gary Lincenberg, Esquire
       Bird, Marella, Boxor, Wolpert,                 •     The Honorable Jonathan Wroblewski
       Nessim, Brooks & Lincenberg                          (Observer)
                                                            Director, Office of Policy and
•      The Honorable Gerard Lynch                           Legislation
       United States Court of Appeals                       United States Department of Justice
                                                  8
      Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 12 of 18




       After a number of meetings and telephone conferences, the group arrived at a consensus
proposal subject to a number of important caveats. These caveats are an essential aspect of the
proposal to avoid misunderstanding its nature and scope.

        First, we feel more strongly about the structure of the proposal than we do about the specific
offense levels we have assigned. We assigned offense levels in the draft because we think it is
helpful in understanding the structure, but the levels have been placed in brackets to indicate their
tentative nature. Indeed, in some instances we have bracketed a range of levels, although as noted
below in the discussion of the “Twenty-Five Percent Rule” we recognize that a final guideline likely
could not include such a range. We have performed no research and have no empirical basis for the
levels we assigned in the draft.

        We have applied the proposal to an array of specific case scenarios, and this exercise was
very helpful to us on a number of levels. We were reassured about the structure of the proposal –
we felt the proposal captured the offense characteristics most relevant to sentencing, and it placed
appropriate weight on the considerations of loss, culpability, and victim impact in relation to one
another. We also felt that the proposal is sufficiently clear and specific that it leads to reasonably
uniform application. Although the culpability and victim impact considerations do not lend
themselves to exact quantification in the same way as measuring the amount of loss, we were able
to reach consensus on the application of the proposal to the scenarios without undue difficulty or
disparity. Most us were comfortable with the range of outcomes that result from the levels assigned
in the draft, but it should be understood that we devoted the bulk of our efforts to structural
improvements and less time to issues of optimal punishment severity, in part out of a recognition that
there are inherently political components to such judgments.

       Second, we discussed but did not fully resolve the question of whether certain categories or
types of offenses should be sentenced under a separate guideline in light of the very wide array of
offenses sentenced under this guideline. We believe, in particular, that certain types of securities
offenses where changes in the value of market capitalization drive the loss calculation may be
especially suited for consideration under a separate guideline.

        Third, the proposal is submitted as a consensus product in accordance with the following
limiting principles:

       1.      It is assumed that, for the foreseeable future, the current structural framework
               dictated by statute will remain in place, including the 25% rule (28 U.S.C. §
               994(b)(2)), and that the Commission therefore will still find it necessary to assign
               fairly specific numeric values to sentencing considerations. The draft proposal is
               written to comply with that assumed structural framework, although it should be
               noted that the American Bar Association supports the repeal of the 25% rule. ABA
               Justice Kennedy Commission, Reports with Recommendations to the ABA House
               of Delegates (August 2004), http://www.abanet.org/crimjust/kennedy/Justice
               KennedyCommission ReportsFinal.pdf).

       2.      This structural framework (both the 25% rule and the guidelines’ overly arithmetic
               approach) is not ideal because it can be unduly rigid and lead to the arbitrary
                                                9
      Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 13 of 18




               assignment of values and the overemphasis of considerations that are more easily
               quantified to the detriment of equally relevant considerations that are less easily
               quantified. There is also a risk under the current structural framework that a
               guideline will appear to carry more empirical or scientific basis than is present.

       3.      A better structural framework would (a) place less emphasis on arithmetic
               calculations and those few sentencing considerations that lend themselves to exact
               quantification; and (b) allocate greater sentencing authority to the judiciary.

       4.      The Task Force is not necessarily of one mind regarding the ideal allocation of
               sentencing authority between the Congress, the Sentencing Commission, the
               Judiciary, and the Executive Branch, but it was not deemed necessary to achieve
               consensus on this point as this proposal is premised on the assumption that the
               current structural framework will remain in place.

B.     Intent of the Proposal Within the Existing Guidelines Structure

        The proposal is intended as a free-standing substitution in the Guidelines Manual for the
existing Guideline Section 2B1.1. There are two aspects of this substitution that bear particular
emphasis.

        First, we understand that Subsection (c) of the proposed guideline regarding Specific Offense
Characteristics (“SOCs”) would need to be tailored to comply with specific Congressional directives
to the Sentencing Commission. Many of these directives are open-ended, and require only that the
Commission “consider” amending the guidelines as necessary in light of specific legislation. We
believe our proposal accommodates those directives by instructing the court to apply the SOCs in
the existing guideline that resulted from such directives where the offense presents a special concern
of the kind intended to be addressed by these SOCs, and where that concern has not otherwise been
addressed in determining the offense level under the guideline. But we also recognize that there have
been a handful of Congressional directives that required specific amendments to the guideline. An
example of such a specific directive is that contained in the Patient Protection and Affordable Care
Act, Pub. L. No. 111-148, § 10606, 124 Stat. 119, 1006 (2010), which directed new offense level
increases for higher loss frauds involving government health care programs. Our proposal would
need to be conformed to these specific directives if adopted by the Sentencing Commission.

        Second, the proposal, like all provisions of Chapter Two of the Guidelines, is intended to deal
solely with offense characteristics. The court should continue to consider offender characteristics
at sentencing in accordance with 18 U.S.C. § 3553(a). Although aspects of offender characteristics
may overlap with culpability considerations, these are intellectually distinct concepts requiring
separate consideration.




                                                  10
      Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 14 of 18




C.      Compliance with the “Twenty-Five Percent” Rule

         Title 28 U.S.C. § 994(b)(2) provides: “If a sentence specified by the guidelines includes a
term of imprisonment, the maximum of the range established for such a term shall not exceed the
minimum of that range by more than the greater of 25 percent or 6 months, except that, if the
minimum term of the range is 30 years or more, the maximum may be life imprisonment.” Early in
the life of the Sentencing Commission, it decided to construe this statutory limitation to apply not
only to the final sentencing range resulting from the guidelines computation, but also to each
adjustment along the route of that computation. While this construction of the statute does not
appear to be compelled by its terms, our proposal is drafted on the assumption that the Commission
will not revisit this question. Accordingly, we recognize that adoption of our proposal would require
the Commission to select a specific numeric value for the base offense level and each of the
culpability categories. As noted above, we elected to include a range of possible values in our
proposal to illustrate the range of possible outcomes under it, depending on the levels ultimately
selected by the Commission. We are confident, however, that if a specific value is inserted for the
base offense level and each of the culpability levels, our proposal would then comply with the
statute. We have heard some outside comment that because the culpability consideration groups
together a wide array of factors and thus results in such a wide array of ultimate offense level
outcomes, this renders the proposal violative of the statute. We do not agree with this view, and find
support for our position in the observation that role in the offense also groups together a wide array
of potential considerations and can result in an eight-level swing in the range resulting from those
considerations. See U.S.S.G. §§ 3B1.1, 1.2.


D.      Case Scenarios

         These scenarios are intended to illustrate application of the proposal and the manner in which
it might diverge from the current guideline. They are intended as a rough illustration of how the
proposal would operate based on a very general level of detail. A much wider array of facts would
frequently be relevant to a court’s consideration of an appropriate sentence. Also, the scenarios do
not include information regarding the history or characteristics of the offender under the assumption
that these very important sentencing factors will be considered by the court in fashioning a
reasonable sentence pursuant to 18 U.S.C. § 3553(a). Finally, the scoring of the scenarios continues
to utilize a range of offense levels for the base and culpability factors, but we recognize that adoption
of the proposal would require the selection of a specific numeric value for these factors in
accordance with the “twenty-five percent” rule in 28 U.S.C. § 994(b)(2).




                                                   11
      Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 15 of 18




                                          Case Scenario 1

        The defendant was an organizer and leader of a fraudulent “lottery” scheme in which elderly
persons were identified and contacted by telephone, advised that they had won a lottery award, and
told that to obtain the award they must first pay advance fees to cover matters such as taxes,
insurance, bonding, or other matters. After the victims submitted the requested fees, they were
advised to expect the delivery of their winnings via armored car to their homes at specific dates and
times. When the armored car did not arrive, the victims’ efforts to contact those to whom they had
remitted the fees were not successful. The scheme victimized 14 individuals, most of whom were
70 years old or older. For six of the victims, the losses represented their life savings. The fees paid
ranged from $20,000 to $175,000, with a total loss to all victims of roughly $1.7 million. The
majority of these funds were obtained by the defendant and converted to his personal use.

Score under current guideline:

Base Offense level:                            7
Loss:                                          +16
more than 10 victims/mass marketing:           +2
Vulnerable victim                              +2
Role in the offense                            +4
                                               31
Score under ABA proposal:

Base Offense level:                            6-8
Loss:                                          +8
Highest culpability:                           +6-10
High victim impact:                            +6
Vulnerable victim                              +2
Role in the offense                            +4
                                               32-38

        This scenario presents a predatory offense where the defendant’s gain was roughly
commensurate with the loss. Although the scenario does not specify the degree of sophistication or
duration of the offense, some sophistication and duration is implicit in the nature and extent of the
scheme. No extenuating circumstances or efforts to mitigate harm are specified. This presents a
“highest culpability” offense. The victim impact is also “high” in light of the significance of the loss
to six of the victims. The scheme targeted the victims based on their elderly status, and if some of
them were unusually vulnerable for that reason this would be additional support for findings of high
victim impact and highest culpability. It is assumed that for purposes of Chapter Three this scenario
would also score adjustments for both vulnerable victim and leadership role in the offense. These
adjustments are the same under both this proposal and the existing guideline as this proposal does
not address Chapter Three.




                                                  12
      Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 16 of 18




                                          Case Scenario 2

        The defendant was the owner of a legitimate business for many years and financed the
operations of the business through a line of credit secured by the inventory and accounts receivable
of the business. When the business came on difficult times, the defendant caused the submission
of false information to the lender regarding both inventory and accounts receivable, thus enabling
the business to borrow more than it would otherwise have been permitted to borrow. The defendant
also attempted to support the operations of the business by liquidating his personal assets and
investing the proceeds into the business. The lender discovered the fraud and caused the termination
of the business. After mitigating its losses by selling the inventory and collecting legitimate accounts
receivable, the lender was left with a loss of approximately $6.9 million. A forensic accounting
revealed that during the period of the fraud the defendant contributed more funds to the business than
he withdrew from it in salary and other compensation.

Score under current guideline:

Base Offense level:                            7
Loss:                                          +18
More than $1 Million in gross receipts:        +2
Role in the offense                            +4
                                               31

Score under ABA proposal:

Base Offense level:                            6-8
Loss:                                          +10
Low culpability:                               -3-5
Low victim impact                              +2
Role in the offense                            +4
                                               17-21

        This scenario presents a mixture of legitimate ab initio and risk shifting fraud. Although the
offense had some degree of sophistication, the less culpable motive, zero gain to the defendant,
extenuating circumstances, and efforts to mitigate harm result in a “low culpability” score. The
victim impact is also rated as “low” given that it involved a single institutional victim, but not
minimal given the magnitude of the loss and the difficulty of the detection of the offense and the
efforts needed to mitigate its harm. It is assumed the defendant would receive a leadership role in
the offense adjustment under Chapter Three.




                                                  13
      Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 17 of 18




                                           Case Scenario 3

        The defendant was the owner of a durable medical equipment business that provided oxygen
to Medicare patients. To qualify for reimbursement, equipment providers must ensure the oxygen
is medically necessary by sending patients to an independent laboratory for testing. Instead of
referring patients to independent labs for testing, the defendant caused his employees to conduct the
testing themselves and then falsely represent to Medicare that the testing had been performed by an
independent lab. Virtually all of the oxygen was medically necessary, although Medicare would not
have paid the bills for it had the failure to qualify the patients by independent testing been disclosed.
The fraud continued for more than a year, and involved in false representations regarding the testing
of 159 patients. The amount billed to Medicare for their oxygen was $7.1 million. The patients were
billed a small co-pay fee, and a small portion of the reimbursement for the oxygen received by these
patients was also paid by 109 supplemental insurance companies.

Score under current guideline:

Base Offense level:                             7
Intended loss:                                  +20
Sophisticated means:                            +2
Production of unauthorized access device:       +2
More than 250 victims:                          +6
Health care fraud offense                       +3
Role in the offense                             +4
                                                44

Score under ABA proposal:

Base offense level:                             6-8
Actual loss:                                    +10
Moderate culpability:                           0
Low victim impact:                              +2
Health care fraud offense                       +3
Role in the offense                             +4
                                                25-27

         This scenario presents a gatekeeping offense (although if the oxygen was either not provided
or medically unnecessary this would be a predatory offense). Under current law in at least some
circuits, the amount billed is treated as loss notwithstanding the medical necessity of the oxygen.
See, e.g., United States v. Bane, 720 F.3d 818 (11th Cir. 2013). Notwithstanding the less culpable
motive, the defendant’s culpability is considered “moderate” given his personal benefit as the owner
of the company, the degree of sophistication involved, the duration of the offense, and the absence
of any extenuating circumstances or efforts to mitigate harm. The victim impact is considered low
in light of the medical necessity of the treatments provided but not minimal in light of the sensitive
nature of the government benefits program at issue. It is assumed that an additional three-level
upward adjustment would be required under the Congressional directive presently located at
2B1.1(b)(7), as well as a leadership enhancement under Chapter Three.
                                                  14
      Case 3:15-cr-00155-RNC Document 585-17 Filed 12/03/20 Page 18 of 18




                                           Case Scenario 4

        The defendant accepted $1,000 to act as a “straw purchaser” in a fraudulent real estate
transaction that resulted in a $250,000 loss to a financial institution.

Score under current guideline:

Base offense level:                             7
Loss:                                           +12
Role in the offense                             -2
                                                17

Score under ABA proposal:

Base offense level:                             6-8
Loss:                                           +6
Low culpability:                                -3-5
Minimal victim impact:                          0
Role in the offense                             -2
                                                5-91

        This scenario presents a risk shifting offense in which the defendant’s gain is minimal in
relation to the loss and the offense involved limited sophistication and duration. On the other hand,
the defendant knowingly played an essential role in a serious offense causing a significant risk of loss
and did derive a direct personal benefit from the offense. For these reasons, the defendant’s
culpability would be “low” but not “lowest.” The victim impact is considered minimal in that the
victim is institutional, the amount of the loss did not threaten the security of the institution, and the
severity of the offense conduct is adequately captured by the loss amount alone. A mitigating role
in the offense adjustment under Chapter Three is assumed, but would not in all cases be applied.




        1
         If the Base Offense Level is set at 8, Low Culpability is set at -3, and the defendant did not
receive a mitigating role adjustment, this would result in an offense level 11, but in this scenario the
offense level cap for non-serious offenses would cap the offense level at 10 if the defendant is a first
offender.
                                                  15
